Case 1:21-cr-00028-APM Document 218 Filed 06/03/21 Page 1 of1

AO 442 (Rev. LI/IL) Arrest Warrant
=

 

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

 

v. ) Case: 1:21-cr-00028
WILLIAM ISAACS ) Assigned To : Judge Amit P. Mehta
) Assign. Date : 5/26/2021 .
Description: SUPERSEDING INDICTMENT (B)
) Related Case: 21-cr-28 (APM)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested)  WILLIAMISAACS ’
who is accused of an offense or violation based on the following document filed with the court:

© Indictment cf Superseding Indictment O Information © Superseding Information © Complaint
© Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 371 (Conspiracy); 18 U.S.C. §§ 1512(c)(2), 2 (Obstruction of an Official Proceeding and Aiding and Abetting);
18 U.S.C. §§ 1361, 2 (Destruction of Government Property and Aiding and Abetting); 18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted Building or Grounds); 18 U.S.C. § 231(a)(3), 2 (Civil Disorder and Aiding and
Abetting)

   

=: Robin M. Meriweather ,,
bh — Alfesrums—— 2021.05.26 15:47:23
F -04'00'

 

 

 

 

 

 

 

Date: 9526/2021 = _
Issuing officer's signature
City and state: Washington, 0.0, __ Robin M. Meriweather, United States Magistrate Judge
Printed name and title
Return
This warrant was received on (date) OS ZA ___, and the person was arrested on (date) x | 21
t (city and 5 Ly

al (city and state) ST Law vb ts Sot S(oc

 

bep «ps
Date: © 5) Lu?) \ ZX LL. —_— oumi : P ay S
Arresting officer's signature \ ms (SAL
a

Printed name and title

 

 

 

 
